Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                DETAILED ACTION
1.    Claims 1-20 are presented for the examination.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/30/2021 has been entered. 


                                               Double Patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 
4.    Claims 1-17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9823951 B2) in view of Koyanagi (US 20010013067 Al).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements.

The difference between claims 1, 4, 7, 9 of the patent and this case are the time-based parameters associated with different stages of callout request message, creating control data based on values of the one or more time-based parameters; creating the callout request messages to include the control data, the control data including a value indicating rejected callout request messages . It would have been obvious to one of the ordinary skill level in the art to include above feature 

5.    Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of Patent US 10621018 B2 contain(s) every element of claim(s) 1-17 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,

225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

.

                                  Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1,7, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 8281033 Bl) in view of Koyanagi (US 20010013067 Al)  in view of Chen(US 20130051798 Al) and further in view of Lee( US 20060098575 A1).

As to claim 1, Riordan teaches the invention substantially as claimed including: monitoring a plurality of different time-based parameters for each of a plurality of links (Each of the plurality of paths may have a corresponding time[ time-based parameters] indicating when said each path was last used in transmitting a data operation for said first meta device member. The criteria may include an ordering of said plurality of paths based on a relative ordering of the corresponding times [different time-based parameters] for said plurality of paths, col 2, In 65-67 to col 3, In 1-5 ), between a communication pipe of a host system and one or more service systems (The host 102 may also include other components 108 such as one or more other layers of software used in connection with communicating the I/O operation from the host to the data storage system 120. For example, element 108 may include Fibre Channel or SCSI drivers, a logical volume manager (FVM), and the like. It should be noted that element 108 may include software or other components used when sending an I/O operation from the application 104 where such components include those invoked in the call stack above the path selection component 106 and also below the path selection component 106. For example, application 104 may issue an I/O operation which is communicated in a call stack including an FVM, the path selection component 106, and an FC or SCSI driver, col 7, In 40-55), the links used to send and receive callout request messages between one or more applications running on the host system and the services systems that process the callout request messages( each of the I/O operations may be forwarded from the application 104 to the data storage system 120 over one of the possible multiple paths, col 7, In 28-33/ In accordance with techniques herein and with reference back to FIG. 3, an embodiment may have the host 102 perform discovery processing to obtain configuration and other information as used and creating control data based on values of the one or more time-based parameters (Furthermore, each of the plurality of paths over which the metadevice is accessible may have a corresponding time indicating when each such path was last used in transmitting a data operation for the first metadevice member. In accordance with path selection for the first metadevice member using a round robin load balancing technique with equal path weights, the path selected may be the one
having an earliest such corresponding time of ail the paths over which the metadevice is accessible. In other words, a time interval may be determined for each of the possible paths where the time interval for a path is the difference between the current time and the last time the path was selected for transmitting an I/O operation for the first metadevice member. The path selected from the plurality of possible paths when transmitting a next I/O operation directed to the first metadevice member is the one which has a largest such time interval with respect to all possible paths, col 20, In 40-63); distributing the callout request messages to select links of the plurality of links (The load balancing technique may use criteria in selecting said first path where the criteria includes which of said plurality of paths were previously used in 
Riordan does not teach the time-based parameters associated with different stages of callout request message, creating control data based on values of the one or more time-based parameters; creating the callout request messages to include the control data. However, Koyanagi teaches the time-based parameters associated with different stages of callout request message ,creating control data based on values of the one or more time-based parameters; creating the callout request messages to include the control data (The host Y receives the ICMP message packet from the router R2, and recognizes that the destination of the ICMP message packet is the host Y. After detecting the ICMP message packet is an ICMP timestamp request message, the host Y records a request-message reception time indicating a time at which the host Y receives the ICMP message from the router R2 in a receive timestamp field of the ICMP message packet as well as changes an ICMP type field from "OD" to "OE" keeping an identifier field and a sequence number field as they have been. Subsequently, the host Y writes a response-message transmission time indicating a time at which the host Y starts transmitting the ICMP message 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan with Koyanagi to incorporate the feature of the time-based parameters associated with different stages of callout request message, creating control data based on values of the one or more time-based parameters; creating the callout request messages to include the control data because this enables data transmission through the appropriate network by selecting the appropriate network based on the static and dynamic information about the plurality of networks.
Riordan and Koyanagi do not teach the control data including a value indicating rejected callout request messages. However, Chen teaches the control data including a value indicating rejected callout request tnessages( At this point, the request simply shifts through the remaining stages (e.g. FIGS. 15E-H) until it reaches the output stage, where the selection indicator is checked. If the selection indicator remains "0" at the output stage, it means that no channel is found because all channels are busy at the connection start time . In this case, the connection is rejected, para[0120], In 35-49).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan and Koyanagi with Chen to incorporate the feature of the control data including a value indicating rejected calkn.it request messages because this provides for dynamically configuring and reconfiguring multi-mode switching routers.
flag identifying an action, the action including modifying the plurality of links to include a second number of links since the hop count filed is inserted to indicate the update of hop counts from  the operation of updating as describe above ).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan, Koyanagi and Chen with Lee  to incorporate the feature of  the plurality of links including a first number of links, and a flag identifying an action, the action including modifying the plurality of links to include a second number of links because this selects an efficient route in consideration of hop counts and round trip times and communicate with each other through the selected route.
 As to claims 7,13, they are apparatus claim of claim 1 above.

7. Claims 2, 8, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan( US 8281033 Bl) in view of Koyanagi(US 20010013067 Al) in view of Chen(US 20130051798 Al) in view of Lee( US 20060098575 A1)  and further in view of YAMAGUCHI(US 20130142066 Al).

As to claim 2, Riordan , Koyanagi, Chen and Lee  do not teach creating the control data to include a waiting time in queue (WTQ) value indicating an average time a callout request message waits in a queue of the communication pipe. However, YAMAGUCHI teaches creating the control data to include a waiting time in queue (WTQ) value indicating an average time a callout request message waits in a queue of the communication pipe(The range of the other routers from which such information is to be collected, or the collection interval (time 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan , Koyanagi, Chen  and Lee with YAMAGUCHI to incorporate the feature of creating the control data to include a waiting time in queue (WTQ) value indicating an average time a callout request message waits in a queue of the communication pipe because this allows a transfer delay of a traffic of data can be decreased in a data transfer system such as a semiconductor system.
As to claims 8,14, they are rejected for the same reason as to claim 2 above

8. 	Claims 3, 9, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan( US 8281033 Bl) in view of Koyanagi(US 20010013067 Al) in view of Chen(US 20130051798 Al) in view of Lee( US 20060098575 A1)   and further in view of D'Errico(US 6434637 Bl).

As to claim 3, Riordan, Koyanagi, Chen and Lee  do not creating the control data to include a queue depth (QD) value indicating a number of callout request messages that are waiting in the queue or the communication pipe. However, D'Errico teaches creating the control data to include a queue depth (QD) value indicating a number of callout request messages that are waiting in the queue (In one embodiment of the present invention, the criteria used for 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan, Koyanagi, Chen and Lee  with D'Errico to incorporate the feature of creating the control data to include queue depth (QD) value indicating a number of callout request messages that are waiting in the queue because this provides an improved method and apparatus for balancing activity between multiple paths in a multi-path computer system.
As to claims 9,15, they are rejected for the same reason as to claim 3 above.

9. Claims 4, 5, 10, 16 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Riordan(US 8281033 Bl) in view of Koyanagi(US 20010013067 Al) in view of Chen ((US 20130051798 Al) in view of Lee( US 20060098575 A1)  and further in view of Kedem( US 20140153394 Al).

As to claim 4 , Kedem teaches creating the control data to include a waiting time for response (WTR) value indicating an average amount of dine to receive a response to a callout request message for a respective link( para[0139], In 2-7) .
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan, Koyanagi, Chen and Lee  with kedem to incorporate the feature of comprising creating the control data to include a waiting time in queue (WTQ) value indicating an average time a callout request message waits in a queue of 
As to claims 10,16, they are rejected for the same reason as claim 4 above

 
10. Claims 5, 6, 11, 12, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan( US 8281033 Bl) in view of Koyanagi(US 20010013067 Al) in view of Chen(US 20130051798 Al) in view of Lee( US 20060098575 A1) and further in view of Bennett(US 6775707 Bl).

As to claim 5 , Riordan, Koyanagi , Chen and Lee  do not teach creating the control data to include a value representing a number of callout request messages that are timing out. However, Bennett teaches creating the control data to include a value representing a number of callout request messages that are timing out( An acknowledgment processing portion of the communication technique processes acknowledgments received from the other end of the communication link corresponding to the transmitted message bundles and keeps track of which messages remain unacknowledged until the end of a time-out period associated with each message, col 3, In 20-35/ Subsequently, when the time-out periods for the eighth through tenth messages lapse, col 10, In 55-65).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Riordan, Koyanagi,  Chen and Lee  with Bennett to incorporate the feature of creating the control data to include a value representing a number of 
As to claim 6, Bennett teaches creating the callout request to include a flag identifying an action for the service system to take regarding link usage (col 12, In 35-55) for the same reason as claim 6 above.
As to claims 11,12,17, they are rejected for the same reasons as claims 5 and 6 above.
Allowable Subject Matter
11.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the argument: 

A.	Applicant amendment filed on 9/03/04 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  Koyanagi does not teach or suggest the packet including "a flag identifying an action," where the action includes "modifying the plurality of links to include a second number of links," as claimed. Other references also fail to teach these features for similar and different reasons.”
 B.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Lee teaches the plurality of links including a first number of links, and a flag identifying an action, the action including modifying the plurality of links to include a second number of links( The mobile node and the correspondent node can select an efficient route taking into consideration hop counts and round trip times and communicate with flag identifying an action, the action including modifying the plurality of links to include a second number of links since the hop count filed is inserted to indicate the update of hop counts from  the operation of updating as describe above ).
 

   Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIRof Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.Lispto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194